Supreme Court of Florida
                                 ______________

                                  No. SC17-1936
                                 ______________


                     IN RE: CERTIFICATION OF NEED
                        FOR ADDITIONAL JUDGES.

                               [November 22, 2017]

PER CURIAM.

      This opinion fulfills our constitutional obligation to determine the State’s

need for additional judges in fiscal year 2018/2019 and to certify our “findings and

recommendations concerning such need” to the Legislature.1 Certification is “the

sole mechanism established by our constitution for a systematic and uniform



      1. Article V, section 9, of the Florida Constitution provides in pertinent part:
             Determination of number of judges.—The supreme court
      shall establish by rule uniform criteria for the determination of the
      need for additional judges except supreme court justices, the necessity
      for decreasing the number of judges and for increasing, decreasing or
      redefining appellate districts and judicial circuits. If the supreme
      court finds that a need exists for increasing or decreasing the number
      of judges or increasing, decreasing or redefining appellate districts
      and judicial circuits, it shall, prior to the next regular session of the
      legislature, certify to the legislature its findings and recommendations
      concerning such need.
assessment of this need.” In re Certification of Need for Additional Judges, 889

So. 2d 734, 735 (Fla. 2004). In this opinion, we are certifying a need for two

additional circuit court judges, two additional county court judges, and none in the

district courts of appeal as discussed below. We are also decertifying the need for

thirteen county court judgeships.

                                 TRIAL COURTS

      The Florida Supreme Court continues to use a weighted caseload system as a

primary basis for assessing judicial need for the trial courts.2 Using this objective

threshold standard, we have examined case filing and disposition data, analyzed

various judicial workload indicators, applied a three-year average judicial need,

and considered judgeship requests submitted by the lower courts including all

secondary factors identified by each chief judge for support of their requests. We

have also incorporated a rigorous judicial workload per judge threshold analysis

and an allowance for administrative time spent by chief judges and county court

time spent on county election canvassing boards. Applying this methodology, this

Court certifies the need for four additional judgeships statewide, two of which are

in circuit court and two in county court. See Appendix. We are also decertifying

thirteen county court judgeships. See Appendix.


      2. Our certification methodology relies primarily on case weights and
calculations of available judge time to determine the need for additional trial court
judges. See Fla. R. Jud. Admin. 2.240.

                                         -2-
      As noted in previous opinions, our judges and court staff continue to work

diligently to administer justice, promptly resolve disputes, and ensure that children,

families, and businesses receive the proper amount of judicial attention for their

cases. They do so despite a demonstrated need for additional judges since 2007

and with a smaller staffing complement.

      Our most recent analysis of trial court statistics from fiscal year 2015/2016

to preliminary data for fiscal year 2016/2017 indicates a ten percent increase in

county civil filings (excluding civil traffic infractions), a five percent increase in

circuit civil filings (excluding real property/mortgage foreclosures), a three percent

increase in probate filings, and a two percent increase in dependency filings. At

the same time, criminal traffic filings (including driving under the influence)

declined by 16 percent, civil traffic infractions declined by six percent, county

criminal filings declined by five percent, juvenile delinquency filings declined by

five percent, and felony filings experienced a two percent decline.

      Similar downward filing trends are occurring nationally and we continue to

closely monitor filing trends throughout the state as filings relate to judicial case

weights and influence workload analysis. It is notable, however, that the opioid

epidemic is severely impacting communities in Florida and across the country.




                                          -3-
Ninety-one Americans die every day from an opioid overdose.3 This epidemic has

influenced Florida’s child welfare system and has resulted in an increased number

of dependency court cases throughout the state. Many trial courts have established

Early Childhood Courts for families affected by the opioid epidemic by offering a

continuum of evidence-based services, including Child-Parent Psychotherapy—an

intervention aimed at healing trauma. According to the Florida Department of Law

Enforcement, Florida Medical Examiners Report, in 2016, six of the seven Florida

counties with the most opioid-related deaths have an Early Childhood Court in

place.4

      Notwithstanding the decreases to some filing categories, our judicial

workload-per-judge analysis indicates that additional circuit court and county court

judgeships are necessary in some areas.

      Chief judges have identified many workload trends that are affecting court

operations throughout the state. Several of the chief judges cited the additional

workload associated with the continuing expansion of problem-solving courts (e.g.,

Adult Drug Court, Veterans’ Court, Mental Health Courts, and Early Childhood


       3. Centers for Disease Control and Prevention, Understanding the Epidemic,
(last updated August 30, 2017),
https://www.cdc.gov/drugoverdose/epidemic/index.html.

       4. Florida Behavioral Health Association, Florida’s Opioid Crisis, (January
2017), available at
http://www.fadaa.org/links/Opioid%20Media%20Kit_FINAL.pdf.

                                          -4-
Courts). We recognize that various studies have shown that well-conducted

problem-solving courts, such as drug courts, have been shown to reduce recidivism

and provide better outcomes for participants.5 Yet, these courts also require

significantly more judicial time on the front end due to more frequent status

hearings and multidisciplinary team meetings, typically over an extended period of

time. Other chief judges noted the impact of complex civil litigation, high jury

trial rates, and self-represented litigants. Collectively, these factors affect court

time and court resources.

      The chief judges have also noted that the number and frequency of court

interpreting events protract case disposition times. Florida is an ethnically and

culturally diverse state with thousands of non-English speaking residents who

access our courts each year. This demand is expected to increase in coming years.

This Court is mindful of the demographic changes occurring in Florida and has

implemented rigorous steps to ensure that the quality of court interpreting services

remains high by requiring credentialed interpreters to provide interpreting services6


      5. Shannon M. Carey, et al., What Works? The Ten Key Components of
Drug Court: Research-Based Best Practices, 8 Drug Court Review 6, 6-42 (2012);
Christopher Lowenkamp & Edward Latessa, Evaluation of Ohio’s CCA Funded
Programs (2005) (unpublished report) (University of Cincinnati, Division of
Criminal Justice); Deborah Koetzle Shaffer, Looking Inside the Black Box of Drug
Courts: A Meta-Analytic Review, 28 Justice Quarterly 493, 493-521 (2011).

     6. See In re Amends. to Fla. Rules for Certification & Regulation of Spoken
Language Court Interpreters, 176 So. 3d 256, 257 (Fla. 2015).

                                          -5-
and also by implementing video remote interpreting services in ten circuits using

credentialed interpreters which we would like to expand further. The application

of this technology demonstrates the court system’s commitment to cost

containment, innovation, and improved service delivery, while meeting due

process of law requirements.

      Similar efforts are occurring using software applications such as Open Court

and the Integrated Case Management System developed by the Eighth Judicial

Circuit. Both software platforms are open source and have tremendous potential

for cost containment and the avoidance of vendor dependency issues associated

with the purchase of specialized technology. We encourage the Legislature to

favorably consider our Legislative Budget Request7 for technology as it

demonstrates the judicial branch’s commitment to apply technology in our service

delivery staffing models, to help minimize our requests for additional full-time

equivalent positions.

      Nevertheless, chief judges advise that the lack of sufficient support staff

positions contributes to slower case processing times, crowded dockets, and longer

waits to access judicial calendars. Additional case management staff is a priority

for the judicial branch. Accordingly, we fully support the trial courts’ Legislative


        7. The Florida State Courts System’s Legislative Budget Request for Fiscal
Year 2018/2019 is available on the Florida Fiscal Portal at
http://floridafiscalportal.state.fl.us/.

                                        -6-
Budget Request8 that seeks additional funding for case managers, as these positions

are integral to case disposition, docket management, and pending caseload

reduction.

      On a related matter, chief judges have advised us that because in-court

administrative staff, both case managers and in-court clerk’s office staff, has been

either reduced or eliminated due to budget reductions, many trial court judges are

now performing in-court administrative duties such as managing the court record,

handling exhibits, swearing witnesses, filing documents, and making notations in

the case management systems. Judges performing ministerial and administrative

functions is not the best use of judicial time and supports the need for additional

case management assistance that is best supplied by case managers.

      Several of the chief judges also advised that they are experiencing difficulty

in securing senior judges to serve within their circuits. While the Court believes

that our senior judge day allotment may be sufficient, there simply are not enough

senior judges available to take the assignments. We remain concerned that the

one-year sit-out provision for retiring judges is therefore impeding the court

system’s ability to secure senior judges in different regions throughout the state.




        8. The Florida State Courts System’s Legislative Budget Request for Fiscal
Year 2018/2019 is available on the Florida Fiscal Portal at
http://floridafiscalportal.state.fl.us/.

                                         -7-
We encourage the Legislature to revisit the one-year sit-out requirement, as it is

detrimental to Florida’s court system and the administration of justice.

      Our analysis, using the previously described judicial workload per judge

threshold methodology, indicates that there is a positive need for additional circuit

court and county court judgeships. In those circuits and counties where the need

exceeds the current number of authorized judicial positions, the workload impact

can vary depending on the total number of judges in a circuit available to absorb

the excess work. Our threshold methodology suggests a judicial need when the

ratio per judge is greater than 1.10. In practical terms, this means that judges must

share excess workload, leaving each judge with a total of 1.10 full-time equivalent

of judicial work prior to a circuit court or county court being considered for a new

judgeship.

      The analysis also revealed that judicial need is less than the current number

of authorized positions among county court judgeships. That determination is

made through an examination of quantitative and qualitative secondary factors. A

reduction in judicial need is initially presumed to occur in any court where the

workload per judge is below 0.90. Judicial positions should be subtracted until the

ratio is at or above 0.90. To better assess whether we should decertify any trial

court judgeships, we conducted an analysis of secondary factors identified by the

chief judge of each affected county. The factors that might weigh against


                                        -8-
decertification included geography, number of branch courthouses, access to

justice concerns, and other factors listed in the Florida Rules of Judicial

Administration.9 After careful consideration of all factors, we are certifying the

need for two additional circuit court judgeships in the Ninth Judicial Circuit and

two additional county court judgeships in Hillsborough County.

      Applying these same factors, we are also decertifying county court

judgeships in the following counties: one county court judgeship in Alachua

County, three county court judgeships in Brevard County, one county court

judgeship in Charlotte County, one county court judgeship in Collier County, one

county court judgeship in Escambia County, one county court judgeship in Leon

County, one county court judgeship in Monroe County, two county court

judgeships in Pasco County, one county court judgeship in Polk County, and one

county court judgeship in Putnam County. With the exception of Monroe County,

where we are decertifying only one of the two county court judgeships that could

potentially be decertified, the decertification includes counties we monitored last

year that continue to demonstrate a negative need for two consecutive review

cycles. Due to the impact of Hurricane Irma in Key West and the uncertainties

related to litigation expected to occur in its aftermath, we will monitor the county




      9. See Fla. R. Jud. Admin. 2.240(b)(1)(B).

                                         -9-
court workload in Monroe County for an additional year as that county recovers

and stabilizes.

      Over the next twelve months, we will be closely monitoring the judicial

workload of one circuit and nine counties10 that demonstrate a negative need, but

also identified supplemental factors recognized in rule 2.240, which influence

against decertification, to determine whether additional decertifications should

occur in next year’s certification of need opinion.

      It is important to note that we did not certify the need for an additional

county court judgeship in three counties where they were requested (Citrus,

Flagler, and Lee) and we certified only two county judgeships in Hillsborough,

rather than the three requested, even though in all four requesting counties the

judicial workload per judge demonstrates a need. We recognize that those county

judges are currently shouldering what our data indicate to be more than a full-time

judicial workload. Citrus, Hillsborough, and Lee counties demonstrated a current

need, but were not certified additional judgeships, or in Hillsborough’s case is

being certified one fewer judgeship than requested, due to the continued decline in

each county’s judicial workload when compared to last year. Citrus County

workload declined by fourteen percent, Hillsborough County workload declined by


     10. Eighth Judicial Circuit, Brevard County, Collier County, Duval County,
Leon County, Miami-Dade County, Monroe County, Pinellas County, Polk
County, and Volusia County.

                                        - 10 -
four percent, and Lee County workload declined by seven percent. Considering

the possibility that this downward trend will continue, if this Court certified the

need for an additional county court judgeship this year, we might be obligated to

decertify the same county court judgeship in the near future. In Flagler County,

the county court judicial workload per judge increased two percent when compared

to last year. However, if an additional county court judgeship were certified this

year, Flagler County’s judicial workload per judge would fall below the 0.90

threshold, thus putting this Court in the position of potentially decertifying the

same county court judgeship in next year’s opinion.

      The Court does not take these steps lightly; rather, we do so recognizing that

we must remain consistent in our application of the workload methodology and our

obligations under Article V, section 9, of the Florida Constitution.

                        DISTRICT COURTS OF APPEAL

      In keeping with our policy of not requesting judgeships unless qualified and

requested by the chief judge of a district court, we do not certify the need for any

additional district court judges.

      In the fiscal year 2017/2018 certification opinion, the Court expressed a

concern with the judicial workload indicating possible overstaffing in the Third

District Court of Appeal. See In re Certification of Need for Additional Judges,

206 So. 3d 22, 36 (Fla. 2016). In addition, the Court requested input from the


                                        - 11 -
Third District Court of Appeal regarding staffing since that court does not employ

a central staff model. Id.

      We appreciate the thorough response to our inquiries from the chief judge of

the Third District Court of Appeal. According to that response, the judicial

workload within the Third District Court of Appeal includes a large amount of

complex cases. The court handles multiple appeals and petitions involving

complex business litigation, class actions, forum non conveniens, tobacco liability

cases, bad faith insurance claims, and public development. Forum non conveniens

cases are often difficult because they include competing legal opinions regarding

the law of foreign countries.

      The percentage of cases heard at oral argument in the Third District Court of

Appeal was also double the figures for the other district courts of appeal, as

documented by OPPAGA in its report issued in February of this year.11

Additionally, Miami-Dade has been a primary destination for immigrant juveniles

for the last two fiscal years. These cases present the judges in the Third District

Court of Appeal with substantive legal questions and due process issues that merit

and receive additional time and attention.


       11. See Florida Legislature, Office of Program Policy Analysis and
Government Accountability, A Review of the Florida District Courts of Appeal
Boundaries and Workload, Report No. 17-05, February 2017,
http://www.oppaga.state.fl.us/Summary.aspx?reportNum=17-05.


                                        - 12 -
                                   CONCLUSION

      We have conducted both a quantitative and qualitative assessment of trial

court and appellate court judicial workload. Using the case-weighted methodology

and the application of other factors identified in Florida Rule of Judicial

Administration 2.240, we certify the need for four additional trial court judges in

Florida, consisting of two in circuit court and two in county court, as set forth in

the appendix to this opinion. We are also recommending the decertification of

thirteen county court judgeships, also identified in the appendix, and we certify no

need for additional judges in the district courts of appeal.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

         Original Proceeding – Certification of Need for Additional Judges




                                         - 13 -
                            APPENDIX
                          Trial Court Need

        Circuit Court                    County Court   County Court
          Certified                        Certified     Decertified
Circuit    Judges       County              Judges         Judges
   1          0         Escambia              0               1
   2          0         Leon                  0               1
   3          0         N/A                   0               0
   4          0         N/A                   0               0
   5          0         N/A                   0               0
   6          0         Pasco                 0               2
   7          0         Putnam                0               1
   8          0         Alachua               0               1
   9          2         N/A                   0               0
  10          0         Polk                  0               1
  11          0         N/A                   0               0
  12          0         N/A                   0               0
  13          0         Hillsborough          2               0
  14          0         N/A                   0               0
  15          0         N/A                   0               0
  16          0         Monroe                0               1
  17          0         N/A                   0               0
  18          0         Brevard               0               3
  19          0         N/A                   0               0
  20          0         Charlotte             0               1
                        Collier               0               1
Total         2             Total             2              13




                                - 14 -